      Case 3:17-cv-00893-HSO-LRA Document 30 Filed 03/22/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

LINDA BINGHAM                                                                       PLAINTIFF

VS.                                      CIVIL ACTION NUMBER 3:17-CV-893-HSO-LRA

ASEMOTA REAL ESTATE, LLC AND
SAMMY ASEMOTA, INDIVIDUALLY                                                     DEFENDANTS


            AGREED ORDER OF PARTIAL DISMISSAL WITH PREJUDICE

       THIS CAUSE is before the Court on the ore tenus motion of Plaintiff to voluntarily dismiss

all claims asserted by Plaintiff in this action for alleged failure to pay overtime and/or minimum

wages under the Fair Labor Standards Act with prejudice, with the parties to each bear their own

respective attorneys’ fees and costs associated with such claims. The Court, having considered

such motion, and being advised that the Defendant does not oppose Plaintiff’s motion, finds that

the motion is well-taken and should be granted.

       IT IS, THEREFORE, ORDERED that all claims asserted by Plaintiff in this action for

failure to pay overtime and/or minimum wages under the Fair Labor Standards Act shall be and

are hereby dismissed with prejudice, with the parties to each bear their own respective attorneys’

fees and costs associated with such claims.

       SO ORDERED, this the 22nd day of March 2019.


                                              s/ Halil Suleyman Ozerden
                                              HALIL SULEYMAN OZERDEN
                                              UNITED STATES DISTRICT JUDGE
AGREED TO:

/s/ Nick Norris
Counsel for Plaintiff

/s/ Brandon Dorsey
Counsel for Defendants
